DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 93, 99-103, 105-109 and 111-116 are pending and under examination.



35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 93, 99-103, 105-109 and 111-116 under 35 U.S.C. 112 for failing to comply with the written description requirement are maintained.
	The claims are drawn to an isolated host cell clone comprising an exogenously introduced nucleic acid sequence encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions capable of binding one or more target antigen, which immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions are preselected from a display library comprising a common light chain and selected for binding against said one or more target antigen.
	The specification discloses four host cells comprising an exogenously introduced nucleic acid sequence encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions, wherein the three or more immunoglobulin heavy chain variable regions are capable of pairing with the immunoglobulin light chain variable region to form a multispecific immunoglobulin. One host cell comprising a nucleic acid encoding the heavy chains from antibodies that bound CD22, CD72 and HLA-DR and a shared light chain (Examples 2, 3). 

Applicant argues that in rejecting the claims, the Office makes a clear legal error, relying on MPEP 2113, to assert that a source limitation can simply be read out of a claim for the purposes of evaluating the level of written description. Applicant argues that in fact, MPEP 2113 says the opposite of what is being asserted by the Office here: ''product-by-process claims are limited by and defined by the process ... " While novelty and obviousness are "based on the product itself'. Applicant argues that MPEP 2113 notes proving a process element is essential for infringement, as it is for valuating written description. Applicant argues that only by disregarding the source limitation does the Office conclude the claimed "recombinant host cell does not appear to have any structural or functional properties distinct from a recombinant host cell ... made using different procedures."
	Applicant’s argument has been considered but is not persuasive. The Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical st paragraph). The present specification discloses a screening assay using a specific library and identifies four examples of nucleic acid encoding an immunoglobulin light chain variable region and three immunoglobulin heavy chain variable regions capable of binding one or more target antigen identified by the assay. However, as stated in Amgen, antibodies and thus the nucleic acids encoding the antibodies are identified by the amino acid sequences of the antibodies and thus the nucleotide sequences of the nucleic acids encoding the antibodies.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”. MPEP 2113 further states “The patentability of a product does not depend on its method of production”. MPEP 2113 does not appear to discuss the role of the process steps in determining whether the specification provides sufficient written description support for the claims. 
The process is selecting the immunoglobulin light chain variable domain and three or more immunoglobulin heavy chain variable regions from a phage display library comprising a common light chain by binding against one or more target antigens.  Neither the phage display library nor the target antigen are defined by structure. It is not clear how the structure of the immunoglobulin light chain variable domain and three or more immunoglobulin heavy chain variable regions can be defined if neither the phage display library nor the target antigen are defined. It is not clear how the claims or the specification provide sufficient information about the actual makeup of the claimed products. The genus of nucleic acid sequences encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions, wherein the three or more immunoglobulin heavy chain variable regions are capable of pairing with the immunoglobulin light chain variable region to form a multispecific immunoglobulin includes an unknown and potentially large number of species.  The Specification only discloses four species.  Thus, out of an unknown number and potentially large number of three or more immunoglobulin heavy chains that pair with a common light chain and are capable of binding to different epitopes on the same 
The present claims encompass nucleic acids that will be identified in the future.  In this regard, other groups of three or more heavy chain variable domains that are capable of pairing with a common light chin will be discovered in the future using the screening methods disclosed by Applicant’s.  The claimed genus encompasses these nucleic acids that will be identified in the future.  The specification only identifies 4 such combinations in which three heavy chain variable regions are capable of pairing with a common light chain.  However, the sequences encoding the 14 heavy chain variable regions and 4 common light chain variable domains disclosed in the specification does not reveal any structural sequence information on the yet to be discovered nucleic acid sequences that fall within the genus of nucleic acid sequences encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions, wherein the three or more encoded immunoglobulin heavy chain variable regions are capable of paring with immunoglobulin light chain variable region to form three or more non-identical antigen-binding antibody fragments. 
Like Amgen, the specification discloses a screening method and the identificatoin of a few species within the genus.  As previous discussed, the Court in Amgen stated that an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material. The specification discloses a few species of three immunoglobulin heavy chain variable regions that are capable of 

Applicant continues to argue that the May 8, 2020 Reply and Davis Declaration set out ample disclosure in the specification that support possession, more than meeting the burden for written description, including: multiple working examples of the claimed host cell products and incorporated publications setting out the source for obtaining heavy chain variable regions capable of pairing with a common light chain that
bind to over thirty different antigens from a variety of classes. Applicant argues that as Dr. Davis noted, this demonstrates "the skilled artisan would understand the inventors were clearly in possession of the invention claimed." Applicant argues that in response, the Office again misstates the claim as a product-by-process to read out the display technology limitation as "non-essential." 
Applicant’s arguments have been considered but are not persuasive. As discussed previously, the claims are drawn to recombinant host cell comprising a nucleic acid encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions capable of binding one or more target antigen. This is a product claim in which the process by which the nucleic acid sequences were identified is not essential to the product, unless there is a defining physical property of the nucleic acid molecule which can be differentiated from a nucleic acid molecule which has been preselected from a display library comprising a common light chain and selected for binding against said one or more target antigen. As disclosed previously, the Court has indicated in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). It is not clear how the limitation “which immunoglobulin light chain variable region and three or more immunoglobulin heavy 
A library comprising numerous nucleic acid sequences encoding heavy chains and light chains does not put one in possession of the specific nucleic acid sequences encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions capable of binding one or more target antigen. Identifying the DNA encoding the heavy chains from a display technology comprising a common light chain is not a physical property which would put one in possession of all the nucleic acid molecules encoding structures of other combination of heavy chain variable regions that are capable of pairing with common light chains.  
The present specification discloses a screening assay and using a phage display library and identifies four examples of nucleic acid encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions capable of binding one or more target antigen identified by the assay. However, as stated in Amgen, antibodies and thus the nucleic acids encoding the antibodies are identified by the amino acid sequences of the antibodies and thus the nucleotide sequences of the nucleic acids encoding the antibodies.  Knowing the amino acid sequences of one antibody identified in a particular assay does not put one in possession of all other antibodies that will be identified with further screening.  And knowing the nucleic acid sequence encoding one antibody identified in a particular assay does not put one in possession of all the other nucleic acid sequences encoding antibodies that may be identified with further screening. One of skill in the art would not be able to identify the structures for all the combinations of three or more heavy chains paired with a common light chain based on what was known in the art and what was disclosed in the specification.
35 USC § 103(a) rejections maintained 
The rejections of claims 93, 99-103, 105-109 and 111-116 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arathoon et al (WO 98/50431, published 12 November 1998, cited previously) in view of Reff et al (US Patent No. 5,830,698, issued 3 November 1998, cited previously) and Meade et al (US Patent No. 5,827,690, issued 27 October 1998, cited previously) are maintained.
Arathoon disclose host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with each heteromeric polypeptide (page 6, lines 24-29; page 7, lines 31-36). Arathoon disclose preparation of a desired heteromultimeric multispecific antibody is enhanced when a common light chain is provided to pair with each of the variable heavy chains of the multispecific antibody. Arathoon disclose that the use of a common variable light chain reduces the number of monomers that must correctly pair to form the antigen binding domains by limiting the number of light chains from two or more light chains. Arathoon disclose that "multispecific antibody" is a molecule having binding specificities for at least two different antigens and that while such molecules normally will only bind two antigens (i.e. bispecific antibodies, BsAbs ), antibodies with additional specificities such as trispecific antibodies are encompassed by this expression (page 14, lines 8-10). Arathoon disclose that multispecific immunoadhesins can be assembled as heterodimers, heterotrimers or heterotetramers (page 15, line 17). Arathoon disclose that examples of trispecific antibodies include anti-CD3/anti-CD4/anti-CD3 7, anti-CD3/anti-CD5/anti-CD3 7 and anti-CD3/anti-CD8/anti-CD3 7. (page 14, lines 31-32). Arathoon disclose that normally, the host cell will be transformed with DNA encoding both the first polypeptide, the second polypeptide, the common light chain polypeptide, and other polypeptide(s) required to form the heteromultimer, on a single vector or independent vectors (page 28, lines 31-35). Arathoon further disclose that it is possible to express the first polypeptide, second polypeptide, and common light chain polypeptide (the heteromultimer components) in independent expression systems and couple the expressed polypeptides in vitro (Id). Arathoon disclose that preferably the 
Arathoon does not disclose that the exogenously introduced nucleic acid sequence is integrated into the host cell's genome and comprises a tissue-specific promoter.
Meade disclose engineered DNA constructs in which DNA segments encoding specific paired immunoglobulin heavy and light chains are cloned downstream of a promoter sequence that is preferentially expressed in mammary epithelial cells (column 3, lines 19-23).  
Reff disclose a method for achieving site specific integration of a desired DNA at a target site in a mammalian cell via homologous recombination (column 1, line 8-14). 
One of ordinary skill in the art would have been motivated to apply Meade’s method of expressing immunoglobulins using a nucleic acid sequence comprising a tissue-specific promoter encoding paired immunoglobulin heavy and light chains to Arathoon’s  host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with multiple heavy chains because Meade disclose that it has been found that when a transgenic mammal is created carrying paired immunoglobulin light and heavy chain genes under the control of the casein promoter, such an animal produces large amounts of assembled immunoglobulins which are secreted in its milk (column 2, lines 1-5). It would have been prima facie obvious to combine Arathoon’s  host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with multiple heavy chains with Meade’s method of expressing immunoglobulins using a nucleic acid sequence comprising a tissue-specific promoter encoding paired immunoglobulin heavy and light chains to make a host cell comprising an exogenously introduced nucleic acid sequence comprising a tissue specific promoter encoding an immunoglobulin light chain variable region and three or more immunoglobulin heavy chain variable regions.  
One of ordinary skill in the art would have been motivated to apply Reff’s method for achieving site specific integration of a desired DNA at a target site in a mammalian cell via homologous recombination to Arathoon’s  host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with multiple 

Applicant states that they have amended the claims to clarify the number of immunoglobulin heavy chain variable regions contained in the claimed host cell clone. Applicant argues that the Office simply assigns a meaning to "multi" in Arathoon's disclosure to mean three or more, which exceeds the broadest reasonable interpretation for this publication. Applicant argues that as stated previously, the broadest reasonable interpretation does not mean the broadest possible interpretation but one that is consistent with the ordinary and customary meaning of the term, consistent with the
use of the claim term in the specification and drawings. Applicant argues that the broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359 (Fed. Cir. 1999). Applicant argues that nowhere in Arathoon is even a suggestion of an antibody having greater than two specificities. Applicant argues that it is clear where Arathoon refers to a "multispecific antibody," in the context of a host cell, it is in reference to a bispecific antibody. Applicant argues that Arathoon does not teach host cells expressing three different heavy chain variable regions, nor are these cells envisaged. 
Applicant’s arguments have been considered but are not persuasive.  As previously stated, Arathoon disclose host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with each heteromeric polypeptide (page 6, lines 24-29; page 7, lines 31-36). The prefix “multi” means more 
  As stated previously, the term multispecific has not been specifically defined in Arathoon and there is nothing in Arathoon which would indicate that multispecific is limited to immunoglobulins comprising two heavy chains.  Arathoon disclose preparation of a desired multispecific antibody is enhanced when a common light chain is provided to pair with each of the variable heavy chains of the multispecific antibody. Arathoon disclose that "multispecific antibody" is a molecule having binding specificities for at least two different antigens and that while such molecules normally will only bind two antigens, antibodies with additional specificities such as trispecific antibodies are encompassed by this expression (page 14, lines 8-10). Arathoon disclose that multispecific immunoglobulins can be assembled as heterodimers, heterotrimers or heterotetramers (page 15, line 17). Arathoon disclose that examples of trispecific antibodies include anti-CD3/anti-CD4/anti-CD3 7, anti-CD3/anti-CD5/anti-CD37 and anti-CD3/anti-CD8/anti-CD37. (page 14, lines 31-32).
Thus, Arathoon does disclose antibodies which would encompass at least three heavy chains.  It is noted that the specification does not disclose any examples of a host cell comprising four, five, six or seven immunoglobulin heavy chain variable regions in which the immunoglobulin light chain variable region and four, five, six or seven 

Applicant further argue that Meade and Reff do not remedy this deficiency, nor is there any basis to combine these references with Arathoon. Applicant argues that the Office states that a person of skill in the art would pick either reference merely because they teach site-specific integration, while discounting every other "advantage" the references purport to provide for antibody production. Applicant argues that it also uses hindsight bias to pick and choose elements from the prior art to arrive at the claimed invention.

Applicant’s arguments have been considered but are not persuasive.  As previously stated, both Arathoon and Meade concern the production of antibodies using nucleic acids encoding heavy and light chains.  Meade disclose that it has been found that when a transgenic mammal is created carrying paired immunoglobulin light and heavy chain genes under the control of the casein promoter, such an animal produces large amounts of assembled immunoglobulins which are secreted in its milk. Reff disclose that their system affords significant advantages over other homologous recombination systems. Reff disclose that their method of integration of exogenous DNA into active regions of the genome provides reproducible and high level expression of any recombinant protein (column 4, lines 48-63). Thus, both Meade and Reff disclose advantages for exogenously introduced nucleic acid sequence to be integrated into the host cell's genome and comprises a tissue-specific promoter. Both Meade and Reff disclose engineered DNA constructs in which exogenous nucleic acids encoding specific paired immunoglobulin heavy and light chains are integrated into the host cell genome.  As discussed previously, one of ordinary skill in the art would have been motivated to apply Reff’s method for achieving site specific integration of a desired DNA at a target site in a mammalian cell via homologous recombination to Arathoon’s  host cells comprising a nucleic acid encoding a multispecific antibody having a common light chain associated with multiple heavy chains because Reff disclose that their method of 
Combining these teachings is not done on the basis that the teachings do not "differ significantly". Both Meade and Reff disclose advantages for exogenously introduced nucleic acid sequence to be integrated into the host cell's genome. A  PHOSITA would combine the prior art references because Meade and Reff disclose advantages for exogenously introduced nucleic acid sequence to be integrated into the host cell's genome.  It is not clear from Applicant’s argument why achieving reproducible and high level expression of the multispecific antibody would not provide sufficient motivation to combine Reff’s method for achieving site specific integration with Arathoon’s host cells comprising a nucleic acid encoding a multispecific antibody.
In response to Appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed below, there is ample motivation to combine the references independent of the inherent feature.


Double Patenting rejections maintained
The rejections of claims 93-95, 97-103 and 105-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,429,486 are maintained.
The rejections of claims 93-95, 97-103 and 105-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,927,834 are maintained.



Summary
Claims 93, 99-103, 105-109 and 111-116 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 

/MARK HALVORSON/Primary Examiner, Art Unit 1642